Citation Nr: 1622245	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  08-39 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for colitis.

3.  Entitlement to service connection for a heart disorder, to include a functional heart murmur, to include as a result of exposure to herbicides.

4.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to July 1961 and April 1964 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania (hereinafter, Agency of Original Jurisdiction (AOJ)).

In August 2008, the Veteran testified before a Decision Review Officer (DRO) at the RO, and, in March 2013, he testified before the undersigned Veterans Law Judge at a Board video-conference hearing.  At the Board hearing, the Veteran's representative then of record, the New Jersey Department of Military and Veterans Affairs, did not appear.  The Veteran elected to go forward without a representative present and was instead assisted with the presentation of his case by a VA RO employee.  Transcripts of both hearings are associated with the record on appeal.

In March 2009, the Veteran advised VA that his full legal name differed from his name identified on his DD Form 214.  The Board has revised the appeal caption to reflect this fact.

In June 2013, February 2014, and January 2015, the Board remanded the following issues for further development: entitlement to service connection for an eye disorder, gastroesophageal reflux disease (GERD), colitis, a heart disorder, a left shoulder disorder, and prostate cancer.

In December 2015, the AOJ issued a rating decision that granted service connection for GERD.  In February 2016, AOJ issued a rating decision that, in pertinent part, granted service connection for prostate cancer.  As the Veteran has not appealed either the evaluations or effective dates assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets any further delay in adjudicating this appeal, but finds that VA has not satisfied its duty to assist the Veteran in developing his claims at this time.  Furthermore, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board's January 2015 remand directed the AOJ to obtain the a) the Veteran's service treatment records for his period of service from August 1957 to July 1961 and from April 1964 to May 1983 using his legal name of Roscoe Henry Smith and b) the Veteran's medical records from the Philadelphia Naval Hospital and Clinic from May 1983 to 1993 using the names of Roscoe Henry Smith and Henry Smith.  While the AOJ included a computer printout of a 'request' for the Veteran's complete service treatment records for both periods of service, it only used the name Henry Smith, rather than Roscoe Henry Smith, and it does not appear that a response was received.  Additionally, there has been no action to attempt to obtain the Veteran's records from the Philadelphia Naval Hospital and Clinic from May 1983 to 1993.  Accordingly, remand is needed to ensure compliance with the January 2015 remand directives.

The Board's January 2015 remand also directed the AOJ to conduct a medical examination to determine the nature and etiology of the Veteran's claimed eye disorders.  In November 2015 and December 2015, a VA examiner identified all current eye disorder and opined that such are not related to military service, a service connected condition, or secondary to a service connected condition.  However, she did not offer a rationale for her conclusions.  Consequently, a remand is necessary in order to obtain an addendum opinion that includes a rationale for each opinion.  

Finally, the AOJ should review any additionally received records, to include any new service treatment records or records from the Philadelphia Naval Hospital and Clinic from May 1983 to 1993, and conduct any necessary development for the adjudication of the Veteran's remaining claims, to include obtaining any addendum opinions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the following records in the possession of a federal agency:

a)  the Veteran's service treatment records for his period of service from August 1957 to July 1961 and from April 1964 to May 1983 using his legal name of Roscoe Henry Smith, and

b)  the Veteran's medical records from the Philadelphia Naval Hospital and Clinic from May 1983 to 1993 using the names of Roscoe Henry Smith and Henry Smith.

All efforts to obtain such records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that such records do not exist or that further efforts to obtain such verification would be futile.

2.  After obtaining any outstanding treatment records, return the claims file to the VA examiner who conducted the Veteran's November 2015 examination for his claimed eye disorders.  The record must be made available to the examiner for review and the examiner must state in the examination report that the record has been reviewed.  

With regard to each diagnosed eye disorder, identified as cataracts, pinguecula, and posterior vitreal detachment at the November 2015 VA examination, the examiner should With respect to each such disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not that such disorder either first manifested in service, or is causally related to an event in service.

In providing this opinion, the examiner should consider the following evidence:
	an October 1973 physical examination reflecting assessments of orthophoria distant and 2 diopters exophoria near;
	a July 1976 STR reflecting treatment for conjunctivitis and chalazion;
	an April 1977 STR reflecting a finding of beginning pterygium;
	a May 1979 STR reflecting complaint of itchy, red and watering eyes with an impression of allergic versus histamine reaction;
	a July 1981 STR reflecting an assessment of beginning presbyopia;
	an April 1984 eyeglass prescription;
	the Veteran's August 2008 testimony of visual acuity problems after being treated for debris in his eye in service;
	the Veteran's October 2013 testimony that his cataracts and glaucoma were due to exposure to chemicals and dust while cleaning without the use of protective goggles; and
	any additional medical records added to the record since this remand.

The examiner should provide the supporting rationale for any opinion expressed.

3.  The AOJ should review any additionally received records, to include any new service treatment records or records from the Philadelphia Naval Hospital and Clinic from May 1983 to 1993, and conduct any necessary development for the adjudication of the Veteran's remaining claims, to include obtaining any addendum opinions.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

